Citation Nr: 1601907	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  13-18 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty from October 1948 to October 1951.

This case comes before the Board of Veterans Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The claim of entitlement to service connection for deafness was previously considered and denied in a January 1952 VA rating decision.  Additional service treatment records have since been obtained to specifically include a copy of the September 1951 service Physical Evaluation Board proceedings.  This record was not associated with the claims file when VA first decided the issue in the January 1952 VA rating decision and is deemed relevant to the claim on appeal.  Accordingly, the claim will be adjudicated on a de novo basis rather than on the basis of whether new and material evidence has been received.  See 38 C.F.R. § 3.156(c) (2015). 

In November 2015, the Veteran testified at a video conference hearing before the undersigned.  The record was held open for 30 days.  To date no additional evidence has been received or associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file also contains a June 2013 VA medical opinion.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


REMAND

The Veteran has testified that he began to have problems with his ears while in elementary school.  Significantly, however, he has also testified that his ear disability, to include his ability to hear, was permanently increased when he was stationed in San Francisco and Monterey, California while on active duty.  He also testified that his problems hearing while on active duty were diagnosed at that time as otosclerosis.  The service treatment records confirm that the appellant was diagnosed with bilateral otosclerosis in June and August 1951.

At the November 2015 Board hearing, the Veteran stated he underwent his first ear surgery by a private physician in Sacramento, California; however, there are no private treatment records of record relevant to this claim on appeal.  As VA has notice of these records a remand is needed to secure them.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records pertaining to his bilateral hearing loss.  This specifically includes identifying outstanding treatment records from a private treating physician in Sacramento, California as noted at the November 2015 Board hearing.  Subsequently, and after securing any necessary authorization, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be afforded a VA audiology examination to determine the nature and etiology of any diagnosed hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  The Veteran's VBMS and Virtual VA files must be reviewed.

The Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

Following the examination and a careful review of all of the evidence the examiner must opine whether it is at least as likely as not that any current hearing loss is causally or etiologically related to the Veteran's military service.  A fully reasoned rationale must be provided for any opinion offered.  In offering any opinion the audiologist must consider and address the appellant's September 1951 physical evaluation board hearing which concluded that bilateral otosclerosis was permanently aggravated while receiving basic pay.

3.  When all necessary development has been completed, the issue on appeal should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


